Citation Nr: 0637879	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for atrial fibrillation 
claimed as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and Mr. B. M.
ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from May 2003, December 2004, and December 2005 rating 
decisions by which the RO denied the benefits sought herein.  

By signed statement dated that month, the veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with his hearing.  38 C.F.R. § 20.1304 (c) 
(2006).  

The issues of entitlement to an increased rating for PTSD and 
entitlement to TDIU benefits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Atrial fibrillation is not shown to be related to the 
veteran's active duty service or to be related to a service-
connected disability.


CONCLUSION OF LAW

The veteran's atrial fibrillation was not incurred in or as a 
result of his active duty service nor is it the proximate 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim. See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) has provided additional guidance with respect 
to VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.

In this case, in September 2005 and March 2006 letters, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Via the March 2006 letter, the RO apprised the 
veteran of disability ratings and effective dates as mandated 
by the Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies in VCAA notice 
have resulted in prejudice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No 05-7157 
(Fed. Cir. April 5, 2006) (holding that due process concerns 
with respect to VCAA notice must be pled with specificity).  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the veteran.

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical records and Social Security Administration 
records.  The veteran was also afforded a relevant VA medical 
examination scheduled in furtherance of his claim.  There is 
no indication that there is any outstanding evidence that has 
not been associated with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim. See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation).

Factual Background 

In January 1968, during service, the veteran complained of 
chest pains.  Pursuant to examination, the impression was of 
"no heart disease."  The service medical records contain no 
further references to the heart, and no pertinent findings 
were made on separation.

An August 2005 medical report reflects a diagnosis of atrial 
fibrillation.  The VA physician who made this assessment 
opined that she was unsure of the cause of the veteran's 
atrial fibrillation.

On September 2005 VA heart examination report, the examiner 
indicated that the veteran was found to suffer from atrial 
fibrillation in June 2005.  The examiner indicated, however, 
that no explanation for this disorder was found and that 
there was no medical literature to support the veteran's 
contention that his atrial fibrillation was cased by his 
PTSD.  The examiner opined that it was unlikely that the 
veteran's atrial fibrillation was secondary to his PTSD.

Discussion

The veteran contends that his atrial fibrillation has 
resulted from his service-connected PTSD.  The Board cannot 
grant service connection for the veteran's claimed 
disability, either directly or on a secondary basis, pursuant 
to his own assertions.  The veteran is not shown to be a 
medical professional or to possess any sort of specialized 
medical knowledge.  He is not, therefore, competent to render 
medical opinions upon which the Board may rely, and service 
connection under any theory cannot be granted solely on the 
basis of the veteran's assertions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The competent medical evidence explicitly indicates that 
atrial fibrillation is not caused by PTSD.  Thus, service 
connection for atrial fibrillation claimed as secondary to 
service-connected PTSD cannot be granted.  38 C.F.R. § 3.310.

Service connection, moreover, cannot be granted on a direct 
basis.  No heart disorder is shown in service, and the cause 
of the veteran's present atrial fibrillation is unknown.  At 
no time has a medical professional opined that there was any 
sort of nexus between the veteran's atrial fibrillation and 
service.  As such, direct service connection for atrial 
fibrillation is denied.  38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for atrial fibrillation is denied.


REMAND

The veteran contends that his service-connected PTSD has 
worsened, that his latest VA psychiatric examination was not 
sufficiently comprehensive, and that he cannot work as a 
result of his service-connected PTSD.

The most recent evidence suggests that the veteran may not 
now be suffering from PTSD.  Indeed, in November 2005, the 
diagnosis was anxiety disorder not otherwise specified versus 
PTSD.  That diagnosis is echoed in a June 2006 VA psychiatric 
progress note.  Other evidence of record indicates that an 
inability to maintain substantially gainful employment could 
be the result of physical limitations and not PTSD.

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.  In reaching such a determination, 
the central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993) (emphasis added).

Due to the questionable nature of the veteran's psychiatric 
problems as well as uncertainty regarding their severity and 
because of the remaining question as to whether service-
connected disabilities alone preclude gainful employment, a 
VA psychiatric examiner should be scheduled as instructed 
below.

The Board notes that all Cheyenne VA Medical Center (MC) 
clinical records dated from August 9, 2006 to the present 
should be associated with the claims file.  

Board action as to the TDIU claim is deferred, pending 
resolution of the increased rating claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:
		
1.  Associate with the claims file all 
Cheyenne VAMC clinical records dated from 
August 9, 2006 to the present.  

2.  Schedule a VA psychiatric 
examination for a diagnosis of all 
psychiatric disabilities from which the 
veteran's suffers and to determine the 
current nature and extent of his 
service connected PTSD.  The examiner 
should enumerate, separately, the 
symptoms of each psychiatric disability 
diagnosed, if possible.  The 
psychiatric examiner should then opine 
regarding the effect of each 
psychiatric disability identified on 
the veteran's ability to remain 
employed, including whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), that the veteran's service 
connected PTSD causes him to be unable 
to obtain and retain substantially 
gainful employment.  A rationale for 
all conclusions should be provided.

3.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  In taking this 
action, the Board implies no 
conclusion, either legal or factual, as 
to the ultimate outcome warranted.  No 
action is required of the veteran 
unless he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


